Simmons, C. J.
Defendant, Electa McDowell, appeals from an order confirming a sale in a real estate mortgage foreclosure, on the basis that the sale price was far below the actual value of the land.
The rule is: “An order confirming a judicial sale under a decree foreclosing a mortgage on real estate will not be reversed on appeal for inadequacy of price, when there was no fraud or shocking discrepancy between the value and *474the sale price, and where there is no satisfactory evidence that a higher bid could be obtained in the event of another sale.” Kansas City Life Ins. Co. v. Zakrzewski, 143 Neb. 878, 11 N. W. 2d 496.
The decree of foreclosure was entered May 9, 1932. The land was sold to the plaintiff under the decree on June 19, 1933, for $17,061.33, being $74.65 less than the amount of principal, interest and costs then due. Moratoriums then were had under State and United States statutes. March 20, 1944, on objection to confirmation by defendant, the 1933 sale was set aside and a new sale ordered. The land was sold on April 24, 1944, to plaintiff -for $13,000. Defendant objected to the confirmation of this sale and plaintiff in open court raised its bid to $15,000, which bid the trial court accepted and confirmed the sale. •
The property consisted of 461 acres of farm and pasture land, improved by a “nice house”, a good chicken house, barn and garage, trees and fencing. Plaintiff’s witnesses fixed the value of the land at amounts ranging from $8,640 to $13,000. Defendant’s witness fixed the value at amounts ranging from $16,000 to $18,440. There is no showing that a higher bid could be obtained in the event of another sale.
Defendant’s theory seems to be that since plaintiff bid over $17,000 in 1933, it shows that its present bid of $15,000 is inadequate. Defendant, however, on objection to the confirmation of the first sale offered evidence that the value' in 1933 was approximately one-third of the plaintiff’s bid.
Under the above-established rule, the judgment of the trial court is affirmed.
Affirmed.